ORDER
Johnson, Judge:
When this case was called for trial, counsel for the Government moved to dismiss the appeal for reappraisement on the ground that it was prematurely filed because there never had been an appraisement of the merchandise.
Two entries are involved herein, one dated August 26, 1955, and the other dated August 30, 1955. On each of the accompanying invoices, there appears in red ink the following:
Sortilege appraised at 578 Pr. Pc. each, net pkd. Balance of items at invoice unit values, net, packed, less proportionate amount charged for consular invoice.
Clinton A. Johnson
Appraiser
On each “Summary of Examination and Appraisement,” there appears, in the column headed “Appeaised,” the notation “Adv.,” indicating an advance in value. Neither is dated nor signed by the appraiser. However, on May 28, 1957, notices were sent by the collector to the importer, stating that the merchandise had been appraised in accordance with law and that the appraised value exceeded the entered value. On June 18, 1957, counsel for the importer wrote to the collector, appealing any determination that the appraised value exceeded the entered value. On June 20, 1957, the collector replied, enclosing the proper form for filing an appeal for reappraisement and stating that it must be filed by June 27, 1957. Said form was duly filed on June 24, 1957.
It is evident, therefore, that the appraiser did appraise the merchandise and did make reports to the collector, even though he neglected to sign the summary sheets. On the basis of the reports, the collector mailed notices of appraisement to the importer, pursuant to section 501 of the Tariff Act of 1930, as amended. Subsequently, *771he advised importer’s counsel on the proper method of appealing for a reappraisement.
Since there has been an appraisement of the merchandise involved herein, the motion to dismiss the appeal is denied, and the case is set down for hearing on the next Houston docket.
It is so ordered.